UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GREGORY WALSH, )
)
Plaintiff, )
)
V. ) Civil Action No. 15-86
)
JPMORGAN CHASE BANK, N.A. et aL, ) F I L E D

)

Defendants. ) DEC 0 1 2015

Clerk, U.S. D' t' t& B k

g!— Courts for theIlJirsifrict ofgorllli‘tiigl’a
MEMORAN UM ORDER

December I , 2015 [#3, #4]

Plaintiff Gregory Walsh brings this action against defendants, JPMorgan Chase
Bank, N.A. (“JPMorgan”), BWW Law Group, LLC, Wells Fargo Bank, N.A., Bank of
New York Mellon, and Does 1 through 15 (collectively “defendants”), seeking to halt the
foreclosures of two of his properties. This case is before the Court on JPMorgan’s
Motion to Dismiss [Dkt. #3] and Motion for Injunctive Relief [Dkt. #4]. Because
plaintiff’s claims are barred by the doctrine of claim preclusion, sometimes referred to
as res judicata, I will GRANT defendant JPMorgan’s motion to dismiss and dismiss the
complaint as to all defendants.1 However, for the reasons set forth below, I will DENY

defendant JPMorgan’s motion for injunctive relief.

1 Although BWW Law Group, LLC, Wells Fargo Bank, N.A., and Bank of New York Mellon
have not yet responded to the complaint, I will dismiss the complaint as to those defendants
pursuant to the Court’s authority sua sponte to screen pro se complaints, 28 U.S.C. § 1915(e)(2),

In a sprawling seventy-two page complaint, plaintiff alleges that defendants
“have deliberately and with malice raced at break neck speed towards foreclosure and
eviction” of plaintiffs from two separate properties: one located at 12357 Penzance Lane,
Bristow, Virginia (the “Penzance Property”) and one located at 3049 Cahill Lane,
Dumfries, Virginia (the “Cahill Property”). Compl. W 1, 6. Although plaintiffs
complaint is far from a clear, he is apparently attempting to halt these foreclosures based
on allegations that defendants (1) violated two sections of the Fair Debt Collections
Practices Act (“FDCPA”), 15 U.S.C. §§ 1692c, 1692f, by “us[ing] false and misleading
statements and methods to assign the deeds of trusts for both properties,” Comp]. 111] 66—
72; (2) violated the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)—(G), through various
fraudulent actions related to mortgage-backed securities, Compl. 1111 73-103; and (3)
violated the consent judgment entered in United States v. Bank of America Corporation,
No. 12—cv—0361-RMC, ECF Nos. 10, 14 (D.D.C. April 4, 2012) (“consentjudgment”),
Compl. W 104-09. This case, however, is not plaintiff’s ﬁrst foray in this District. On
May 6, 2014, plaintiff ﬁled a civil action against these same defendants essentially
challenging the same alleged conduct. See Walsh v. JPMorgan Chase Bank, NA, 75 F.

Supp. 3d 256 (D.D.C. 2014).2 In the prior case, plaintiff attempted to invalidate the

and to apply the doctrine of claim preclusion, Stanton v. D. C. Court of Appeals, 127 F.3d 72, 77
(DC. Cir. 1997).

2 In fact, plaintiff’s efforts to prevent foreclosure on the Penzance and Cahill properties began
well before his ﬁrst case in this District. In October 2012, he ﬁled a complaint and emergency
motion for temporary restraining order against defendants JPMorgan and Wells Fargo, among
others, in the Circuit Court for Prince William County, seeking to avoid foreclosure on the
Penzance Property. See Def.’s Mot. for Injunctive Relief Exs. (“Def.’s Exs.”) 1, 2 [Dkts. #4-3,
#4-4]. In that case plaintiff alleged various procedural defects with the foreclosure and alleged
that defendants “cannot show proper receipt, possession, transfer, negotiations, assignment and

2

foreclosures on the Penzance and Cahill properties based on alleged violations of the
False Claims Act, the same consent judgment, and various other constitutional, statutory,
and common law rights. My colleague, Judge Amy Berman Jackson, dismissed
plaintiff’s complaint in its entirety, concluding plaintiff failed to satisfy the basic
procedural and pleading requirements of the False Claims Act, lacked standing to enforce
the consent judgment, and failed to state virtually any facts that would support his other
statutory, constitutional, and common law allegations. Id. at 262. Unfortunately for
plaintiff, while he may be entitled to have “his day in court” on his claims, he is not
entitled to have it twice. The doctrine of claim preclusion bars him from re-litigating the
same claims brought and decided on the merits by Judge Jackson.

The jurisprudential doctrine of claim preclusion provides that “a ﬁnal judgment
on the merits bars further claims by parties or their privies based on the same cause of
action.” Montana v. United States, 440 US. 147, 153 (1979). In other words, parties
“may not relitigate any ground for relief which they already have had an opportunity to
litigate—even if they chose not to exploit that opportunity" in the prior suit. Page v.
United States, 729 F.2d 818, 820 (DC. Cir. 1984). The purpose of claim preclusion is to
promote the ﬁnality of judicial judgments, to foster reliance on judicial decisions, to

conserve judicial resources, and to spare adversaries the vexation and expense of

ownership of the borrower’s original Promissory Note and Deed of Trust, resulting in imperfect
security interests and claims.” Def.’s Ex. 1 at 11 4. In February 2013, plaintiff ﬁled a similar
complaint seeking to avoid foreclosure on the Cahill Property. Def.’s Ex. 3 at W 13, 54 [Dkt.
#4-5]. The Circuit Court for Prince William County ultimately dismissed both complaints.
Def.’s Exs. 6, 7 [Dkts. #4-8, #4—9].

redundant litigation. See Montana, 440 US. at 153-54. Accordingly, claim preclusion
bars a lawsuit “if there has been prior litigation (1) involving the same claims or cause of
action, (2) between the same parties or their privies, and (3) there has been a ﬁnal, valid
judgment on the merits, (4) by a court of competent jurisdiction.” Smalls v. United
States, 471 F.3d 186, 192 (DC. Cir. 2006). Notably, an action based on the same nucleus
of facts as that of a prior action is said to share the same cause of action even if the latter
action is predicated on a different legal theory. See Page, 729 F.2d at 820. Claim
preclusion does not, however, bar “a plaintiff from later bringing claims that either could
not have been anticipated when the ﬁrst suit was ﬁled or would have been utterly
impracticable to join at that time.” US. Indus, Inc. v. Blake Const. C0,, Inc., 765 F.2d
195, 205 n.21 (DC. Cir. 1985).

Here, it is readily evident that the parties to the suit before Judge Jackson are
the same parties to the suit now before this Court. Further, it is beyond dispute that the
same nucleus of facts giving rise to the prior suit also gave rise to this suit—indeed, the
statement of the case in the two complaints is nearly verbatim. Finally, it is equally clear
that Judge Jackson had jurisdiction to, and did, render a ﬁnal judgment on the merits in
the prior suit. Speciﬁcally, my colleague concluded that, with respect to plaintiff’s claim
pursuant to the consent judgment, plaintiff lacked standing as a matter of law to enforce
that judgment. See Walsh, 75 F. Supp. 3d at 262. As to plaintiffs invocation of the False
Claims Act, Judge Jackson concluded, also as a matter of law, that plaintiff was barred
from bringing those claims pro se and had otherwise not met the procedural requirements

for those claims. Id. at 262-63. Plaintiffs new legal theory in the instant case—that

4

defendants’ violated the FDCPA—is likewise barred because plaintiff cannot avoid
application of claim preclusion by simply stating the same factual claims under a
different legal theory. See Page, 729 F.2d at 820.

In addition to moving this Court to dismiss plaintiffs complaint, defendant
JPMorgan requests that this Court enter an order enjoining plaintiffs from ﬁling any
further actions against it unless plaintiffs seek, and are granted, leave to ﬁle from this
Court. See generally Def.’s Mot. for lnjunctive Relief. While it is true that Courts may
“employ injunctive remedies”——such as ﬁling restrictions—“to protect the integrity of
courts and the orderly and expeditious administration of justice,” Urban v. United
Nations, 768 F.2d 1497, 1500 (DC. Cir. 1985), our Circuit has held that “such
injunctions should remain very much the exception to the general rule of free access to
the courts, and the use of such measures against a pro se plaintiff should be approached
with particular caution.” In re Powell, 851 F.2d 427, 431 (DC. Cir. 1988) (internal
quotation marks omitted). Nevertheless, if a litigant “continues to abuse the judicial
process by ﬁling frivolous, duplicative, and harassing lawsuits, ‘a court may employ
injunctive remedies.” Caldwell v. Obama, 6 F. Supp. 3d 31, 49 (D.D.C. 2013) (quoting
Urban, 768 F.2d at 1500).

It is incumbent upon this Court, then, “to make substantive ﬁndings as to the
frivolous or harassing nature” of plaintiffs actions. In re Powell, 851 F.2d at 431. The
principle concern with plaintiffs action is its repetitive nature. As outlined above,
plaintiff has brought at least three previous actions involving the Penzance and Cahill

properties. Additionally, plaintiff has ﬁled at least seven other actions in various courts

5

regarding other properties, most of which have already been dismissed.3 Nevertheless,
repetitive ﬁlings alone are generally insufﬁcient to warrant the extraordinary remedy of a
pre—ﬁling injunction. See id. (cautioning courts “not to conclude that particular types of
actions ﬁled repetitiously . . . in and of themselves warrant a ﬁnding of harassment,” but
rather to consider “both the number and content of the ﬁlings as indicia of frivolousness
and harassment”).

As to the substance of plaintiff’s claims, I ﬁnd that they do not rise to the level
of impropriety required for a conclusion that they are “frivolous or harassing” in nature.
Cf. Walsh v. Comey, Civ. No. 15-348 (JEB), 2015 WL 4254395, at *1-2 (D.D.C. July 13,
2015) (considering pre-ﬁling injunction against plaintiff who alleged “a fantastical
farrago of facts stemming from a purported decades-long government conspiracy” that
“cross[ed] the boundaries of imagination into another dimension”); Davis v. United
States, 569 F. Supp. 2d 91, 98-99 (D.D.C. 2008) (entering pre—ﬁling injunction against
plaintiffs who repeatedly ﬁled complaints asking the court to ﬁnd the Internal Revenue
Code and the Internal Revenue Service unconstitutional). Indeed, plaintiffs prior suit in
this District was dismissed on the merits of the substantive claims. See generally Walsh,

75 F. Supp. 3d 256. Nevertheless, although I am denying defendant’s motion for

3 See Walsh v. One West Bank, FSB, No. 13-cv-1094 (ED. Va. Mar. 10, 2014) (order granting
motion to dismiss); Walsh v. Specialized Loan Servicing, LLC, No. l3-cv—986 (E.D. Va. Oct. 11,
2013) (same); Walsh v. NationStar Mortg, LLC, No. 13-cv—608 (ED. Va. Sep. 18, 2013) (same);
Walsh v. Bank ofAmerica, N.A., No. ll-cv-1168 (E.D. Va. Apr. 26, 2012) (same); see also
Walsh v. Bank of America, No. 15—cv-21 (D.D.C. Jun. 29, 2015) (memorandum opinion and
order dismissing all but one claim); Complaint, Walsh v. Bank of New York Mellon, No. 15-cv-
934 (D. Md. Apr. 1, 2015) (motion to dismiss pending); Walsh v. Bank of America Corp, N0.
l2-cv-3 149 (D. Md. Jan. 11, 2013) (order dismissing case for failure to comply with Court’s
orders).

injunctive relief, plaintiff is duly warned that if he continues his current ﬁling pattern, he
will likely be deserving of a pre-ﬁling injunction in the very near future.

Thus, for the foregoing reasons, it is hereby

ORDERED that defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss
[Dkt. #3] is GRANTED and that the complaint as to defendant JPMorgan Chase Bank,
NA. is DISMISSED; it is further

ORDERED that the complaint in this case is DISMISSED sua sponte as to all
other defendants as barred by the doctrine of claim preclusion; and it is further

ORDERED that defendant JPMorgan Chase Bank, N.A.’s Motion for
Injunctive Relief [Dkt. #4] is DENIED.

SO ORDERED.